Citation Nr: 0719097	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  03-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from May 1948 to 
February 1950 and from November 1952 to August 1954.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and Board remands.

In December 2006, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Post traumatic stress disorder (PTSD) is manifested by sleep 
difficulties, depression, anxiety, monthly panic attacks, and 
impaired short-term memory.  The evidence also showed normal 
speech, average intelligence, normal remote memory, good 
abstract thinking, and fair judgment. 


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to August 2006 and March 2007 re-
adjudications of the veteran's claim, an April 2006 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by a fully compliant notification letter followed by a re-
adjudication of the claim).  The letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By an April 2001 rating decision, the RO granted service 
connection for PTSD and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
December 6, 1999.  In September 2001, the veteran filed a 
claim for an increased evaluation for PTSD.

In an April 2001 VA medical record, the veteran reported 
nightmares, flashbacks, hypervigilance, and a startle 
response.  Upon examination, the veteran was alert, calm, 
cooperative, and oriented to time, person, and place, with a 
slightly dysthymic mood, constricted affect, and relevant, 
coherent speech.  There were no suicidal or homicidal 
ideations, delusions, or gross psychosis.  In a July 2001 VA 
record, the veteran reported intermittent depressed moods and 
anxiety.  The veteran was alert, oriented, well-groomed, 
relatively calm, cooperative, and had fair eye contact, 
speech within normal limits, fair mood, mildly dysthymic 
affect with somewhat constricted range, and no suicidal or 
homicidal ideations or evidence of psychosis.  A Global 
Assessment of Functioning (GAF) score of 56 was assigned, 
which contemplates moderate symptoms, for example, a flat 
affect and circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co- workers.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).

In a September 2001 statement, the veteran reported sleep 
problems, nightmares, flashbacks, self-isolation, panic 
attacks several times per week and nerve and memory problems.

In a September 2001 VA medical record, the veteran was alert 
and oriented to person, place, and time.  In an October 2001 
VA record, the veteran reported sleep difficulty, nightmares, 
and irritability causing marital conflict.  The examiner 
found the veteran alert, oriented to time, person, and place, 
calm, and cooperative, with a slightly dysthymic mood, 
appropriate affect, and good hygiene.  There was relevant and 
coherent speech, good eye contact, and no suicidal or 
homicidal ideations, delusions, or psychosis.  In a December 
2001 VA record, the veteran reported sleep difficulty, 
nightmares, flashbacks, nerve difficulties, short term memory 
problems, and a hyperstartle response.  

In a January 2002 VA medical record, the veteran reported 
sleep difficulty, nightmares, nerve problems, memory 
problems, panic attacks 2 times per week, mood swings, 
isolation, and difficulty being around people.  In a February 
2002 VA record, the veteran reported intermittent depression 
and anxiety.  The veteran was alert, oriented, well-groomed, 
relatively calm, cooperative, and had fair eye contact, 
normal speech, a fair mood, and a mildly dysthymic affect 
with somewhat constricted range.  He denied suicidal or 
homicidal ideations and there was no evidence of psychosis.  
A GAF score of 59 was assigned, which contemplates moderate 
symptoms, for example, a flat affect and circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as 
having few friends, and conflicts with peers or co-workers.  
See DSM-IV at 46-47.  In a March 2002 VA record, the veteran 
reported increased sleep problems, nightmares, and 
flashbacks.  

A March 2002 VA PTSD examination was conducted.  The veteran 
reported sleep difficulty, nightmares, occasional flashbacks, 
depression, and crowd avoidance, but denied suicidal 
ideations.  The veteran reported that he was retired and was 
married to his second wife with whom he had a good 
relationship.  He had three adult children and they also had 
good relationships.  He liked to fish, camp, and travel with 
his wife.  He walked every day.  Upon examination, the 
veteran was alert and oriented to person, time, place, and 
situation, neatly dressed, well-groomed, and cooperative, 
with a mildly dysthymic mood and slightly restricted affect.  
There was normal speech and a coherent and goal-directed 
thought process, but no delusions, intrusive thoughts, 
auditory or visual hallucinations, or suicidal or homicidal 
ideations.  The examiner noted good psychosocial functional 
status, with no evidence of diminished interest, feelings of 
detachment, restricted range of affect, or sense of 
foreshortened future.  The examiner found avoidance symptoms 
and increased arousal such as sleep difficulty, irritability, 
and exaggerated startle response.  The GAF score was 65, 
which reflects some mild symptoms, for example depressed mood 
and mild insomnia; or some difficulty in social, 
occupational, or school functioning, for example occasional 
truancy, or theft within the household; but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV, at 46-7.

In May 2002 VA medical records, there was a flat affect, 
depressed mood, intact thought process, intact insight, and 
good judgment, and no suicidal or homicidal ideations.  The 
assessment was chronic, severe PTSD.  In a June 2002 VA 
record, the veteran reported that his brother had recently 
died.  He acknowledged homicidal ideations but denied 
suicidal ideations and hallucinations.  The veteran reported 
recurrent and intrusive distressing recollections, recurrent 
distressing dreams, and flashbacks.  The veteran also 
reported avoidance of thoughts, feelings, and conversations 
associated with traumatic events, efforts to avoid 
activities, places, and people that aroused recollections of 
the traumatic events, markedly diminished interest in 
participation of significant events, detachment and 
estrangement from others, and a foreshortened sense of 
future.  The veteran reported sleep difficulty, chronic 
irritability, anger, concentration difficulty, severe 
hypervigilance, and a startle response.  The veteran reported 
that 6 or 8 years ago, he quit camping, boating, hiking, and 
fishing and that he had developed compulsive cleaning rituals 
that prevent him from attending family activities.  
Examination revealed the veteran was oriented to time, place, 
and person, and neatly dressed, with a flat and restricted 
affect, anxious manner, average intelligence, appropriate 
speech rate, impaired memory function, and impaired 
concentration.  There was restless motor activity, fair 
judgment, an intact and concrete thought process, and 
disorganized thinking upon anxiety, but no delusions.  The 
examiner noted moderate to severe re-experiencing symptoms, 
arousal symptoms, and avoidance symptoms.  The examiner noted 
that the veteran had a supportive wife.  The examiner also 
noted that the veteran's PTSD was chronic and severe.

In June 2002 VA medical records, the veteran was alert and 
oriented to person, place, and time.  The assessment was 
moderate to severe PTSD.  There was flat affect, depressed 
mood, anxious mood, anger, intact thought process, fair 
judgment, and no suicidal or homicidal ideations.  In July 
2002 VA records, there was good insight, flat affect, 
depressed mood, reserved and anxious mood, and an intact 
thought process.  The assessment was chronic severe PTSD.  

An August 2002 VA PTSD examination was conducted.  The 
veteran reported sleep disturbance, nightmares, intrusive 
thoughts, paranoia, flashbacks, and difficulty being around 
others, even family.  He denied suicidal or assaultive 
ideations.  He reported that he spent most of his time in the 
house, but went to coffee with one friend and occasionally 
attended church.  Examination revealed the veteran was 
oriented to time, person, and place, with a neat appearance, 
somewhat dysthymic affect, constricted mood, appropriate 
speech, intact thought process, judgment worsened by stress, 
concentration problems, hypervigilance, and some ritualistic 
behavior which caused difficulty functioning outside the 
home, but no evidence of delusions or auditory or visual 
hallucinations.  The examiner noted avoidance behavior, 
anger, increased isolation, panic attacks, decreased 
participation in former activities and hobbies, and that the 
veteran did not leave the home except to go to the Post 
Office, church, the store, or to coffee.  The symptoms were 
moderate to severe.  A GAF score of 55 was assigned, which 
contemplates moderate symptoms, for example, a flat affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.

In August 2002 VA medical records, there was a flat affect, 
anxious mood, intact thought process, and no suicidal or 
homicidal ideations or audio or visual hallucinations.  PTSD 
was moderate to severe.  In September and October 2002 VA 
records, there was a flat affect and depressed mood.  PTSD 
and depression were assessed.  In an October 2002 VA record, 
the veteran reported nightmares, flashbacks, sleep 
disruption, and depression.  Upon examination, the veteran 
was alert, oriented to time, person, and place, calm, and 
cooperative, with good hygiene, slightly dysthymic mood, 
constricted affect, relevant and coherent speech, and good 
eye contact.  There were no suicidal or homicidal ideations, 
no delusions, and no psychosis.  In November and December 
2002 VA records, there was a flat affect and depressed mood.  
PTSD and depression were assessed.  

In January 2003 VA medical records, there was a flat affect 
and depressed mood, but no indication of suicidal or 
homicidal ideations.  The assessment was PTSD and depression.  
In a February 2003 VA record, the veteran reported anger, 
flashbacks, nightmares, sleep difficulty, and depression.  He 
had been going out to do things with his wife more often.  
Upon examination, the veteran was alert, oriented to time, 
person, and place, calm, cooperative, with a dysthymic mood, 
restricted affect, relevant and coherent speech, good eye 
contact, and good hygiene.  There were no suicidal or 
homicidal ideations, delusions, or gross psychosis.  In 
February, March, and May 2003 VA records, there was a flat 
affect and depressed mood, but no suicidal or homicidal 
ideations.  The assessment was PTSD and depression.  

A May 2003 VA PTSD examination was conducted.  The veteran 
reported interrupted sleep, nightmares, bad temper, 
intermittent depressive feelings, and a startle response.  
The veteran also reported worsening short term memory, 
worsening nerves, that he did not like to be around others, 
and he sits with his back to the wall when he goes to church.  
He reported that he had coffee with a few friends, and liked 
to walk, work on his car, and work around the house.  Upon 
examination, the veteran was alert, oriented to time, person, 
and place, neatly dressed, well-groomed, calm, cooperative, 
with normal speech, no cognitive slowing, a euthymic mood, 
broad and congruent affect, and a coherent and rational 
thought process, and no delusions, preoccupations, suicidal 
or homicidal ideations, or auditory and visual 
hallucinations.  There were mild concentration and recall 
difficulties, but no symptoms of avoidance, numbing, 
irritability, anxiety, or heightened arousal.  The examiner 
found the veteran's psychosocial functional status was 
adequate to his age and although the veteran did not meet 
PTSD criteria, there was mild dysthymia with minimal impact 
on psychosocial functioning.  The GAF score was 65, which 
reflects mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
DSM-IV at 46-47.  

In a June 2003 VA medical record, the veteran reported that 
his medication worked well, because it calmed him and helped 
his mood.  He reported anxiety, anger, flashbacks, and 
intrusive thoughts.  Upon examination, the veteran was alert, 
oriented to time, person, and place, cooperative, and calm, 
with a euthymic mood, appropriate affect, neat and orderly 
appearance, good hygiene, appropriate, relevant, and coherent 
speech, and good eye contact.  The veteran denied suicidal or 
homicidal ideations and there was no evidence of psychosis.  
In another June 2003 VA record, there was good insight, flat 
affect, and depressed mood.  PTSD and depression were 
assessed.  In July and September 2003 VA records, there was a 
flat affect and a depressed mood, but no indication of 
suicidal or homicidal ideations.  The assessment was PTSD and 
depression.  

In an October 2003 VA medical record, the veteran reported 
anger, nightmares, flashbacks, paranoia, feelings of guilt 
and worthlessness, sleep difficulty, and that he had to sit 
with his back to the wall in church or restaurants.  He 
reported that he enjoyed walking, gardening, and eating out 
with his wife, but denied any other social activities.  He 
denied hallucinations.  Upon examination, the veteran was 
alert, oriented to time, person, and place, well-groomed, 
appropriately dressed, cooperative, attentive, and had good 
eye contact.  There was spontaneous and normal speech, an 
appropriate but constricted affect, logical and coherent 
thought process, and fair insight and judgment.  There was 
some paranoia, but no homicidal ideations, obsessions, 
phobias, non-paranoid delusions, motor retardation, or 
hallucinations.  The assessment was chronic and stable PTSD.  
October and November 2003 VA records indicated a flat affect, 
depressed mood, and no indication of suicidal or homicidal 
ideations.  The assessment was PTSD and depression.  In a 
December 2003 VA record there was moderate to severe PTSD.  

In a January 2004 VA medical record, the veteran reported 
that his medication kept him calm.  He reported sleep 
difficulty and nightmares.  Upon examination, the veteran was 
alert, oriented to time, person, and place, and dressed 
appropriately, with good hygiene, euthymic mood, a restricted 
range of affect, relevant and coherent speech, good eye 
contact, and no suicidal or homicidal ideations, delusions, 
or psychosis.  In March and June 2004 VA records, there was a 
flat affect, depressed mood, and no suicidal or homicidal 
ideations.  PTSD and depression were assessed.  In July 2004 
VA records, the veteran reported sleep difficulty, 
nightmares, flashbacks, paranoia, and avoidance of crowds.  
The veteran reported that his medication helped keep him calm 
and he felt depressed and upset less often.  Examination 
showed the veteran was appropriate, with good hygiene, a 
mildly anxious, dysphoric mood, a restricted range of affect, 
relevant and coherent speech, and no suicidal or homicidal 
ideations, delusions, or gross psychosis.  

At the September 2004 Board hearing, the veteran reported 
sleep difficulty, crowd avoidance, lack of socialization, 
nightmares, flashbacks, checking doors and locks, depression, 
fatigue, panic attacks, short term memory loss, and anger. 

January 2005 VA records assessed chronic PTSD.  There was a 
flat affect, depressed mood, and the veteran was cooperative 
and appropriate.  

A January 2005 VA PTSD examination was conducted.  The 
veteran reported bad nerves, anger, sleep difficulty, 
checking and rechecking household security, nightmares, panic 
attacks, a hyperstartle response, and intrusive thoughts.  He 
reported that he was uncomfortable in crowds and had not 
attended church for a few years.  He reported that he felt 
more calm, but had little energy or motivation.  The veteran 
reported in the last few years, his grandson, brother, and 
sister had died and that his wife now had terminal cancer.  
He had retired in July 1992.  He stated that he did not get 
along with his wife that well, that he maintained contact 
with his three children from his first marriage although they 
lived out of state, and that he and his wife did not go out 
socially.  He reported that he read, watched TV, tinkered 
with his car, and gardened in the summer.  

Upon examination, the veteran was oriented to time, person, 
and place, cooperative, attentive, clean, neatly groomed, and 
appropriately dressed, with good hygiene, a constricted, 
blunted, and flat affect, and a dysphoric mood.  There was 
unremarkable speech, intact attention, logical, goal-
directed, relevant, and coherent thought processes, 
unremarkable thought content, intact judgment, appropriate 
abstract thinking, normal memory, average intelligence, 
partial insight, sleep impairment, panic attacks, and 
concentration was not intact.  There were no delusions, 
hallucinations, inappropriate behavior, obsessive or 
ritualistic behavior, impulsivity, or suicidal or homicidal 
thoughts, ideation, plans, or intent.  The examiner found 
that the veteran was limited socially beyond his family.  
There were recurrent and intrusive distressing recollections, 
recurrent distressing dreams, a startle response, efforts to 
avoid activities, places or people that arouse recollection, 
a markedly diminished interest or participation in 
significant activities, a restricted range of affect, sleep 
difficulties, irritability, and outbursts of anger.  The 
examiner opined that the veteran was embellishing his PTSD 
symptoms.  A GAF score of 51 was assigned, which contemplates 
moderate symptoms, for example, a flat affect and 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.

August, September, and December 2005 private medical records 
found the veteran was alert and oriented to time, person, and 
place, with clear speech.  

In an April 2006 statement, the veteran noted flashbacks, 
worsening nerves, sleep difficulty, and that he continuously 
jumped at little noises.

A February 2007 VA PTSD examination was conducted.  The 
veteran reported sleep impairment, nightmares, flashbacks, 
recurrent and intrusive distressing recollections, recurrent 
distressing dreams, efforts to avoid thoughts, feelings, or 
conversations associated with the trauma, irritability, 
anger, and panic attacks once per month, but no 
hallucinations, delusions, inappropriate behavior, or 
homicidal or suicidal thoughts.  He reported that his first 
wife died in 1982, that he remarried in 1986, and that his 
second wife died in May 2005 due to pancreatic cancer.  He 
reported that he had taken exclusive care of his second wife 
until the week before her death.  He had three adult children 
from his first marriage, with whom he had positive 
relationships.  The veteran currently was spending time with 
a female friend.  The veteran retired in 1992 and moved to 
Michigan to be with his children after his wife died.  He 
planned to return to West Virginia in 2007 and to restart 
regular church attendance.  The veteran was not currently 
involved with any social clubs or fixed activities, did not 
see his two sons often because they worked all the time, and 
did not have much contact with his grandchildren.  He 
reported that he read the Bible and prayed and fished with 
his son, but otherwise had no hobbies.  The veteran denied 
any history of suicide attempts, violence, or assaultiveness.  

Upon examination, the veteran was oriented to person, time, 
and place, cooperative, neatly groomed, and appropriately 
dressed, with a good mood, unremarkable speech, unremarkable 
psychomotor activity, intact attention, unremarkable thought 
process and thought content, average intelligence, intact 
insight, good impulse control, normal remote memory, but 
mildly impaired recent and immediate memory, and the ability 
to maintain minimum personal hygiene.  The diagnosis was 
PTSD, mild, resolving, and mild depression.  The examiner 
noted significant recent stress in the veteran's life but 
determined a favorable prognosis for improvement.  The 
examiner found that PTSD had not caused total occupational 
and social impairment, deficiency in judgment, thinking, 
family relations, work, mood or school, reduced reliability 
and productivity, or an occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.  The examiner found PTSD, mild and 
transient, with decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  A GAF score of 68 was assigned which reflects some 
mild symptoms, for example depressed mood and mild insomnia; 
or some difficulty in social, occupational, or school 
functioning, for example occasional truancy, or theft within 
the household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See DSM-IV at 
46-7.  

The veteran's current 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, and recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board finds that the evidence of record does not support 
an increased evaluation.  The veteran's GAF scores ranged 
from 51 to 68 which reflect mild to moderate PTSD 
symptomatology.  See DSM-IV at 46-47.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
Although GAF scores are important in evaluating mental 
disorders,the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id. 

The medical evidence of record shows that the veteran 
continuously reported sleep difficulties, nightmares, 
flashbacks, depression, and anger, and consistently denied 
suicidal or homicidal ideations and hallucinations.  Less 
consistently, the veteran reported panic attacks, and 
intrusive thoughts.  The objective medical evidence of record 
consistently demonstrated that the veteran was alert, 
oriented to time, person, and place, cooperative, neatly 
dressed, well-groomed, and had good hygiene, a flat or 
constricted affect, dysthymic mood or affect, normal, 
relevant, and coherent speech, coherent and goal-directed 
thought processes, intact insight, and no delusions.  Less 
consistently, the evidence showed concentration difficulty 
and short-term memory problems, but good judgment.  Most 
recently, it was noted that the veteran had appropriate 
abstract thinking, average intelligence, and normal remote 
memory.  Throughout the time period, the veteran reported few 
or no friends, decreased participation in activities, and 
only a few hobbies such as occasional church attendance and 
working on his car, house, and garden.  The veteran 
consistently reported positive, but not close, relationships 
with his children and grandchildren.  The veteran was 
currently spending time with a female friend.

In summary, the evidence of record more closely approximates 
a 30 percent evaluation than a 50 percent evaluation because 
although there is difficulty in establishing and maintaining 
social relationships and disturbances of motivation and mood, 
there is normal and coherent speech, normal long-term memory, 
good or fair judgment, intact insight, and most recently, 
panic attacks only once per month and good abstract thinking.  
Accordingly, a 50 percent evaluation is not warranted.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (a 50 percent 
evaluation is assigned for occupational and social impairment 
with circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships).


The veteran's representative argues that this appeal should 
be remanded because the most February 2007 VA examiner did 
not state that the claims file was reviewed as ordered in the 
December 2006 Board remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (holding that a Court remand confers on 
the veteran the right to compliance with the remand orders).  
The Board finds that remand is not required because such a 
statement was not required by the remand, the VA examination 
was thorough, the history recorded by the examiner was 
accurate and complete, and the Board has undertaken a 
complete review of the pertinent medical evidence contained 
the claims file.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


